Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 8th, 2020, claims 1, 5, 8 and 15 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amento et al. (US 20150170310 A1) in view of Kim et al. (US 8811343 B2), Warnick et al. (US 20190265059 A1) and Michael (US 20140278061 A1).
In regards to claim 1, Amento discloses a computer implemented method receiving at a connected roadway device such as roadside unit, request messages from a first vehicle and another vehicle to reserve a roadway path including an intersection (Paragraphs 10, 17, 31, 32).  Furthermore, Amento discloses checking drivers payment/bidding transaction synonymous to the disclosed time-token balances associated with the first driver/vehicle and other driver/vehicle (Paragraph 32); in a case and 
Amento however fails to teach and emphasize the first vehicle being associated with a high urgency level and the other vehicle being associated with a low urgency level.  Kim however discloses when the priority of another vehicle wireless communication device that is newly associated is higher than that of the previously associated vehicle wireless communication device, the roadside wireless communication device may retrieve the time slot that was allocated to the previously associated vehicle wireless communication device, and may allocate the retrieved time slot to the newly associated vehicle wireless communication device (Column 9, lines 3-10), this clearly indicates  each vehicle being associated with an urgency level of which one has more priority than the next.  Therefore it would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kim’s teaching with Amento’s teaching in order to ensure the vehicle with the highest urgency gets the intersection priority accordingly.
Furthermore, Amento modified fails to disclose adding to a time token balance associated with a vehicle based on the vehicle being associated with the low urgency level and not receiving priority for the intersection.  Warnick however teaches location and respective statistical transit times. Application server 360 may pre-determine priority characteristics of the immediately obstructing member 30d of the group and create a dynamic agreement, or Ricardian contract, for priority transit based on said location and respective time issued as the priority transit request agreement from the member 30a to the obstructing member 30d, and/or dynamically instantiate said agreement to incentivize obstructing member 30d to move to the right lane, yield, or otherwise give way, so as not to impede the transit of member 30a. After the yielding action is completed by member 30d, application server 360 may validate completion of said agreement, for example, but not limited to timestamped location data received from members 30a and 30d, or, for example, other autonomous or human sensory indicators, wherein upon priority passage being confirmed, and/or independently corroborated, and/or programmatically, or with human intervention, trigger an exchange of credit or token of utility between members 30a and 30d, whereby the account associated with priority member 30a is debited, and the account associated with yielding member 30d is credited, and/or electronically signed, and/or recorded (Paragraph 71; Figure 3); hence adding to a corresponding time-token balance associated with the other vehicle based on the other vehicle being associated with the low urgency and the other vehicle not receiving priority. Member 30d being no longer located in an obstructing route to destination 330 between user member 30a and destination 330 may therefore be removed from group 30. Furthermore, Warnick on the other hand teaches a user display interface incorporated using an automobile’s design of a display interface to a user, wherein the display interface is capable of showing a user a token and or financial transaction balance (Abstract; Paragraphs 30, 68, 75), as well as enabling the illustration of a level of urgency/priority to the user on the display (Paragraphs 23, 29, 75; Figure 3a).  It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warnick’s teaching with Amento modified’s teaching in order to ensure the appropriate token balance reflects the correct vehicle and its corresponding urgency.
Amento modified fails to teach the generating graphical data for displaying a user interface that includes a transaction with an amount, a resulting time-token balance, and an explanation for why a time token was credited or debited to an account associated with a user of the first vehicle.  Michael on the other hand discloses one or more electronic devices include an interactive user interface, a graphical user interface, or display configured to provide a visual representation of one or more of, for example: an acknowledgement that a start time, a stop time, and/or an association between the vehicle and the transaction has been established, a prompt or request for additional information or user inputs (e.g., to associate a new/different/valid account with the transaction and/or vehicle, to authorize a transfer of funds in relation to the transaction), information and/or instructions (e.g., toll road rates, available credit for an account associated with the transaction, how to configure the electronic device for different modes of operation), a notification (e.g., a message notifying a person that a required input for the transaction has not been provided, failed to establish, and/or appears to be invalid or corrupted), and a warning (e.g., a text message, such as: "The account currently associated with this transaction has insufficient funds available. Please ensure that charges for your transaction are promptly paid and/or arrange for additional funds to be added to your account to avoid overdraft fees and other penalties."). In an example embodiment, if the account to be charged lacks sufficient funds to pay for the transaction, a computer (or processing center of the like) can be programmed to automatically initiate a process of transmitting a bill or invoice, by e-mail and/or mail, to the registered owner. An account associated with a vehicle can also be associated with a vehicle registration process or procedure. Thus, in an example transaction, funds owed to a Department of Motor Vehicles or a state, for example, can be automatically transferred from the account (e.g., when payment for a registration renewal is not timely made or remains outstanding) (Paragraph 159).  Using this teaching of display and explaining the reasoning for account credit access or penalties on a specific road access via the communicative interface, it would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Michael’s teaching with Amento modified’s teaching in order to effectively communicate and articulate the status of a vehicles balance with respect to access to toll roads intersections and priority related activity related to road access.
In regards to claim 5, Amento modified discloses a basic safety message/ precaution that determines whether the first vehicle and other vehicles end up at the same traffic intersection, wherein the reservation and control of the intersection is determined by the transaction of the two vehicles, by which the vehicle with the higher payment value is given priority (greenlight) at the intersection (Paragraph 33).  Furthermore, Warnick a message that describes a heading and path history of a corresponding vehicle, and conduct time-token transactions based on how reserving the intersection for the vehicle affects the other vehicles (Paragraph 60, 68).
In regards to claim 6, Amento modified discloses the connected roadway device being a roadside unit (RSU) (Paragraphs 14, 17)
In regards to claim 7, Amento modified discloses via Kim discloses when the priority of another vehicle wireless communication device that is newly associated is higher than that of the previously associated vehicle wireless communication device, the roadside wireless communication device may retrieve the time slot that was allocated to the previously associated vehicle wireless communication device, and may allocate the retrieved time slot to the newly associated vehicle wireless communication 
In regards to claim 8, Amento modified discloses a computer implemented method receiving at a connected roadway device such as roadside unit dedicated DSRC communication protocol as well as processor and memory for storing computer code, request messages from a first vehicle and another vehicle to reserve a roadway path including an intersection (Paragraphs 10, 17, 31, 32, 50).  Furthermore, Amento modified discloses checking drivers payment/bidding transaction synonymous to the disclosed time-token balances associated with the first driver/vehicle and other driver/vehicle (Paragraph 32); in a case and scenario where the balance or transaction of one vehicle pays $100 and the other vehicle pays $75 both being positive, the path including intersections to the vehicles desire destination is are reserved and communicated to the respective vehicle by way of server vis RSU devices (Paragraphs32).  Furthermore, based on the reserved route, the route information is transmitted to the onboard units of the first and second vehicles, at the same time transmitting control information to traffic lights along intersections of the reserved path, and further displaying green lights where need be (Paragraphs 29, 31, 32).
Amento however fails to emphasize to teach and emphasize the first vehicle being associated with a high urgency level and the other vehicle being associated with a low urgency level.  Kim however discloses when the priority of another vehicle wireless communication device that is newly associated is higher than that of the previously associated vehicle wireless communication device, the roadside wireless communication device may retrieve the time slot that was allocated to the previously associated vehicle wireless communication device, and may allocate the retrieved time slot to the newly associated vehicle wireless communication device (Column 9, lines 3-10), this clearly indicates  each vehicle being associated with an urgency level of which one has more priority than the next.   Therefore it would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kim’s teaching with Amento’s teaching in order to ensure the vehicle with the highest urgency gets the intersection priority accordingly.
Furthermore, Amento modified fails to disclose adding to s time token balance associated with a vehicle based on the vehicle being associated with the low urgency level and not receiving priority for the timestamped location data received from members 30a and 30d, or, for example, other autonomous or human sensory indicators, wherein upon priority passage being confirmed, and/or independently corroborated, and/or programmatically, or with human intervention, trigger an exchange of credit or token of utility between members 30a and 30d, whereby the account associated with priority member 30a is debited, and the account associated with yielding member 30d is credited, and/or electronically signed, and/or recorded (Paragraph 71; Figure 3); hence adding to a corresponding time-token balance associated with the other vehicle based on the other vehicle being associated with the low urgency and the other vehicle not receiving priority. Member 30d being no longer located in an obstructing route to destination 330 between user member 30a and destination 330 may therefore be removed from group 30. Furthermore, Warnick teaches a user display interface incorporated using an automobile’s design of a display interface to a user, wherein the display interface is capable of showing a user a token and or financial transaction balance (Abstract; Paragraphs 30, 68, 75), as well as enabling the illustration of a level of urgency/priority to the user on the display (Paragraphs 23, 29, 75; Figure 3a).  It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warnick’s teaching with Amento modified’s teaching in order to ensure the appropriate token balance reflects the correct vehicle and its corresponding urgency. It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warnick’s teaching with Amento modified’s teaching in order to ensure the appropriate token balance reflects the correct vehicle and its corresponding urgency.
Amento modified fails to teach the generating graphical data for displaying a user interface that includes a transaction with an amount, a resulting time-token balance, and an explanation for why a time one or more electronic devices include an interactive user interface, a graphical user interface, or display configured to provide a visual representation of one or more of, for example: an acknowledgement that a start time, a stop time, and/or an association between the vehicle and the transaction has been established, a prompt or request for additional information or user inputs (e.g., to associate a new/different/valid account with the transaction and/or vehicle, to authorize a transfer of funds in relation to the transaction), information and/or instructions (e.g., toll road rates, available credit for an account associated with the transaction, how to configure the electronic device for different modes of operation), a notification (e.g., a message notifying a person that a required input for the transaction has not been provided, failed to establish, and/or appears to be invalid or corrupted), and a warning (e.g., a text message, such as: "The account currently associated with this transaction has insufficient funds available. Please ensure that charges for your transaction are promptly paid and/or arrange for additional funds to be added to your account to avoid overdraft fees and other penalties."). In an example embodiment, if the account to be charged lacks sufficient funds to pay for the transaction, a computer (or processing center of the like) can be programmed to automatically initiate a process of transmitting a bill or invoice, by e-mail and/or mail, to the registered owner. An account associated with a vehicle can also be associated with a vehicle registration process or procedure. Thus, in an example transaction, funds owed to a Department of Motor Vehicles or a state, for example, can be automatically transferred from the account (e.g., when payment for a registration renewal is not timely made or remains outstanding) (Paragraph 159).  Using this teaching of display and explaining the reasoning for account credit access or penalties on a specific road access via the communicative interface, it would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Michael’s teaching with Amento modified’s teaching in order to effectively communicate and articulate the status of a vehicles balance with respect to access to toll roads intersections and priority related activity related to road access.
In regards to claim 12, Amento discloses a basic safety message/ precaution that determines whether the first vehicle and other vehicles end up at the same traffic intersection, wherein the 
In regards to claim 13, Amento modified discloses the connected roadway device being a roadside unit (RSU) (Paragraphs 14, 17)
In regards to claim 14, Amento modified discloses via Kim discloses when the priority of another vehicle wireless communication device that is newly associated is higher than that of the previously associated vehicle wireless communication device, the roadside wireless communication device may retrieve the time slot that was allocated to the previously associated vehicle wireless communication device, and may allocate the retrieved time slot to the newly associated vehicle wireless communication device (Column 9, lines 3-10), this clearly indicates  each vehicle being associated with an urgency level of which one has more priority than the next and hence reserving the traffic junction at a specific time slot.
In regards to claim 15, Amento discloses a computer implemented method receiving at a connected roadway device such as roadside unit dedicated DSRC communication protocol as well as processor and memory for storing computer code, request messages from a first vehicle and another vehicle to reserve a roadway path including an intersection (Paragraphs 10, 17, 31, 32, 50).  Furthermore, Amento discloses checking drivers payment/bidding transaction synonymous to the disclosed time-token balances associated with the first driver/vehicle and other driver/vehicle (Paragraph 32); in a case and scenario where the balance or transaction of one vehicle pays $100 and the other vehicle pays $75 both being positive, the path including intersections to the vehicles desire destination is are reserved and communicated to the respective vehicle by way of server vis RSU devices (Paragraphs32).  Furthermore, based on the reserved route, the route information is transmitted to the onboard units of the first and second vehicles, at the same time transmitting control information to traffic lights along intersections of the reserved path, and further displaying green lights where need be (Paragraphs 29, 31, 32).
Amento however fails to emphasize to teach and emphasize the first vehicle being associated with a high urgency level and the other vehicle being associated with a low urgency level.  Kim however discloses when the priority of another vehicle wireless communication device that is newly associated is higher than that of the previously associated vehicle wireless communication device, the roadside wireless communication device may retrieve the time slot that was allocated to the previously associated 
Furthermore, Amento modified fails to disclose adding to s time token balance associated with a vehicle based on the vehicle being associated with the low urgency level and not receiving priority for the intersection.  Warnick however teaches location and respective statistical transit times. Application server 360 may pre-determine priority characteristics of the immediately obstructing member 30d of the group and create a dynamic agreement, or Ricardian contract, for priority transit based on said location and respective time issued as the priority transit request agreement from the member 30a to the obstructing member 30d, and/or dynamically instantiate said agreement to incentivize obstructing member 30d to move to the right lane, yield, or otherwise give way, so as not to impede the transit of member 30a. After the yielding action is completed by member 30d, application server 360 may validate completion of said agreement, for example, but not limited to timestamped location data received from members 30a and 30d, or, for example, other autonomous or human sensory indicators, wherein upon priority passage being confirmed, and/or independently corroborated, and/or programmatically, or with human intervention, trigger an exchange of credit or token of utility between members 30a and 30d, whereby the account associated with priority member 30a is debited, and the account associated with yielding member 30d is credited, and/or electronically signed, and/or recorded (Paragraph 71; Figure 3); hence adding to a corresponding time-token balance associated with the other vehicle based on the other vehicle being associated with the low urgency and the other vehicle not receiving priority. Member 30d being no longer located in an obstructing route to destination 330 between user member 30a and destination 330 may therefore be removed from group 30.  Furthermore, Warnick teaches a user display interface incorporated using an automobile’s design of a display interface to a user, wherein the display interface is capable of showing a user a token and or financial transaction balance (Abstract; Paragraphs 30, 68, 75), as well as enabling the illustration of a level of urgency/priority to the user on the display (Paragraphs 23, 29, 75; Figure 3a).  It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warnick’s teaching with Amento modified’s teaching in order to ensure the appropriate token balance reflects the correct vehicle and its corresponding urgency.  It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Warnick’s teaching with Amento modified’s teaching in order to ensure the appropriate token balance reflects the correct vehicle and its corresponding urgency.
Amento modified fails to teach the generating graphical data for displaying a user interface that includes a transaction with an amount, a resulting time-token balance, and an explanation for why a time token was credited or debited to an account associated with a user of the first vehicle.  Michael on the other hand discloses one or more electronic devices include an interactive user interface, a graphical user interface, or display configured to provide a visual representation of one or more of, for example: an acknowledgement that a start time, a stop time, and/or an association between the vehicle and the transaction has been established, a prompt or request for additional information or user inputs (e.g., to associate a new/different/valid account with the transaction and/or vehicle, to authorize a transfer of funds in relation to the transaction), information and/or instructions (e.g., toll road rates, available credit for an account associated with the transaction, how to configure the electronic device for different modes of operation), a notification (e.g., a message notifying a person that a required input for the transaction has not been provided, failed to establish, and/or appears to be invalid or corrupted), and a warning (e.g., a text message, such as: "The account currently associated with this transaction has insufficient funds available. Please ensure that charges for your transaction are promptly paid and/or arrange for additional funds to be added to your account to avoid overdraft fees and other penalties."). In an example embodiment, if the account to be charged lacks sufficient funds to pay for the transaction, a computer (or processing center of the like) can be programmed to automatically initiate a process of transmitting a bill or invoice, by e-mail and/or mail, to the registered owner. An account associated with a vehicle can also be associated with a vehicle registration process or procedure. Thus, in an example transaction, funds owed to a Department of Motor Vehicles or a state, for example, can be automatically transferred from the account (e.g., when payment for a registration renewal is not timely made or remains outstanding) (Paragraph 159).  Using this teaching of display and explaining the reasoning for account credit access or 
In regards to claim 19, Amento modified discloses a basic safety message/ precaution that determines whether the first vehicle and other vehicles end up at the same traffic intersection, wherein the reservation and control of the intersection is determined by the transaction of the two vehicles, by which the vehicle with the higher payment value is given priority (greenlight) at the intersection (Paragraph 33).
In regards to claim 20, Amento modified discloses the connected roadway device being a roadside unit (RSU) (Paragraphs 14, 17).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amento et al. (US 20150170310 A1), Kim et al. (US 8811343 B2), Warnick et al. (US 20190265059 A1) and Michael (US 20140278061 A1) as applied to claim 1, 8, 15 above, and further in view of Taylor (US 20160055746 A1).
In regards to claim 2, Amento modified fails to disclose generating graphical data for displaying user interface that includes an option to specify a destination that the first vehicle is travelling towards a high urgency level. Taylor however discloses the specification of a destination as to which the vehicle is heading towards via user device interface (Paragraph 20; Figures 2B-2F).  Furthermore Taylor teaches the user request to include the urgency level of the destination they are headed towards (Paragraph 72). It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Taylor’s teaching with Amento modified’s teaching to ensure the driver can effectively reserve the traffic junction based need to be bypassed on the urgency of the request by the driver.
In regards to claim 9, Amento modified fails to disclose generating graphical data for displaying user interface that includes an option to specify a destination that the first vehicle is travelling towards a high urgency level. Taylor however discloses the specification of a destination as to which the vehicle is 
In regards to claim 16, Amento modified fails to disclose generating graphical data for displaying user interface that includes an option to specify a destination that the first vehicle is travelling towards a high urgency level. Taylor however discloses the specification of a destination as to which the vehicle is heading towards via user device interface (Paragraph 20; Figures 2B-2F).  Furthermore Taylor teaches the user request to include the urgency level of the destination they are headed towards (Paragraph 72). It would be obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Taylor’s teaching with Amento modified’s teaching to ensure the driver can effectively reserve the traffic junction based need to be bypassed on the urgency of the request by the driver.

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amento et al. (US 20150170310 A1), Kim et al. (US 8811343 B2), Warnick et al. (US 20190265059 A1) and Michael (US 20140278061 A1) as applied to claim 1, 8, 15 above, and further in view of Kamar et al. (US 20100332242 A1).
In regards to claim 3, based on the explanation given in claim 2, Amento discloses the payment balance of the first vehicle affects the other vehicles based on urgency level of the first vehicle being lowest, in a case where the second vehicle is able to pay the balance required for the expedited route, it may avoid the route of the first vehicle which avoids hindering the travels of the second vehicle, since they’ve reserved/confined to different routes (Paragraphs 31-33).  Amento is silent to the number of travelers in the respective first and second vehicles and their respective balances.  Kamar on the other hand discloses carpooling payment system such as a Vickrey-Clark-Groves for ride shares for the purpose of reducing traffic congestion on the road and optimizing ideal driving routes (Paragraph 16, 22). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention 
In regards to claim 4, Amento modified via Kamar discloses the amount of conducted transactions is computed using a Vickrey-Clarke-Groves mechanism (Paragraph 16).
In regards to claim 10, based on the explanation given in claim 9, Amento discloses the payment balance of the first vehicle affects the other vehicles based on urgency level of the first vehicle being lowest, in a case where the second vehicle is able to pay the balance required for the expedited route, it may avoid the route of the first vehicle which avoids hindering the travels of the second vehicle, since they’ve reserved/confined to different routes (Paragraphs 31-33).  Amento is silent to the number of travelers in the respective first and second vehicles and their respective balances.  Kamar on the other hand discloses carpooling payment system such as a Vickrey-Clark-Groves for ride shares for the purpose of reducing traffic congestion on the road and optimizing ideal driving routes (Paragraph 16, 22). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kamar's teaching with Amento’s teaching to essentially add the optimizing of traveling routes and reduce traffic congestion based on client purchases.
In regards to claim 11, Amento modified via Kamar discloses the amount of conducted transactions is computed using a Vickrey-Clarke-Groves mechanism (Paragraph 16).
In regards to claim 17, based on the explanation given in claim 9, Amento discloses the payment balance of the first vehicle affects the other vehicles based on urgency level of the first vehicle being lowest, in a case where the second vehicle is able to pay the balance required for the expedited route, it may avoid the route of the first vehicle which avoids hindering the travels of the second vehicle, since they’ve reserved/confined to different routes (Paragraphs 31-33).  Amento is silent to the number of travelers in the respective first and second vehicles and their respective balances.  Kamar on the other hand discloses carpooling payment system such as a Vickrey-Clark-Groves for ride shares for the purpose of reducing traffic congestion on the road and optimizing ideal driving routes (Paragraph 16, 22). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kamar's teaching with Amento’s teaching to essentially add the optimizing of traveling routes and reduce traffic congestion based on client purchases.
.


Response to Arguments
Examiner acknowledges applicant’s amendment the further narrows the scope of the invention, examiner has addressed the scope of the invention above under new grounds of invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685